Exhibit 10.2

LOGO [g30350comerica_logo.jpg]     Amendment No. 6 to Note

 

 

This Amendment to Note (“Amendment”), made, delivered, and effective as of
May 5, 2010, by and between MANITEX LIFTKING, ULC (“Borrower”) and COMERICA BANK
(“Bank”).

WHEREAS, Borrower and Bank are parties to that certain Master Revolving Note in
the original principal amount of CDN $3,500,000 dated December 29, 2006, as
amended (“Note”); and

WHEREAS, Bank and Borrower desire to amend the Note as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Amendment, Borrower and Bank agree as follows:

 

1. The non-default interest rate applicable to the Note is now the Canadian
Prime Rate plus two and one-half percent (2.50%).

 

2. The execution of this Amendment shall not be deemed to be a waiver of any
Default or Event of Default.

 

3. All the terms used in this Amendment which are defined in the Note shall have
the same meaning as used in the Note, unless otherwise defined in this
Amendment.

 

4. This Amendment is not an agreement to any further or other amendment of the
Note.

 

5. Borrower expressly acknowledges and agrees that except as expressly amended
in this Amendment, the Note, as amended, remains in full force and effect and is
ratified, confirmed and restated.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date set forth above.

 

MANITEX LIFTKING, ULC     COMERICA BANK By:  

/s/ David H. Gransee

    By:  

/s/ James Q. Goudie

Its:  

VP & CFO

    Its:  

VP & AGM